—Judgment, Supreme Court, New York County (James Yates, J.), rendered July 6, 2000, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 12V2 to 25 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The evidence presented at the Wade hearing, along with the reasonable inferences that the hearing court drew therefrom as set forth in its findings of fact, satisfied the People’s initial burden of demonstrating the lack of any undue suggestiveness (see People v Jackson, 98 NY2d 555), and defendant did not meet his ultimate burden of proving that there was a substantial likelihood that he was singled out for identification. The evidence fails to establish that the allegedly suggestive conduct occurred in the presence of the witness who viewed the lineup. Concur — Mazzarelli, J.P., Saxe, Sullivan, Williams and Gonzalez, JJ.